Case 6:19-cv-00059-RWS Document 103 Filed 06/17/20 Page 1 of 2 PageID #: 1347



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

 LONE STAR TECHNOLOGICAL                     §
 INNOVATIONS, LLC,                           §
                                             §   Civil Action No. 6:19-cv-00059-RWS
           Plaintiff,                        §
                                             §   JURY TRIAL DEMANDED
                   v.                        §
                                             §
 ASUSTEK COMPUTER INC.                       §   LEAD CASE
                                             §
           Defendant.                        §
                                             §
                                             §

                        NOTICE OF SUBPOENA TO TEXAS INSTRUMENTS

       Please take notice that pursuant to Federal Rule of Civil Procedure 45, Plaintiff Lone Star

Technological Innovations, LLC (“Lone Star”), by and through its undersigned attorneys, intends

to issue the attached Subpoena to Texas Instruments Incorporated c/o CT Corporation System,

1999 Bryan Street, Suite 900, Dallas, Texas 75201 for the production of documents and

electronically stored information. The Subpoena commands the production of documents to

CARTER ARNETT, PLLC, c/o Brad Liddle, Campbell Centre II, 8150 N. Central Expressway, Suite

500, Dallas, Texas 75206 by July 10, 2020, at or before 10:00 a.m. (or as otherwise mutually

agreed).




Dated: June 17, 2020                                Respectfully submitted,

                                                 By: /s/ John D. Saba
                                                    Bradley D. Liddle
                                                    Texas Bar No. 24074599
                                                    bliddle@carterarnett.com
                                                    Minghui Yang
                                                    Texas Bar No. 24091486
                                                    myang@carterarnett.com
Case 6:19-cv-00059-RWS Document 103 Filed 06/17/20 Page 2 of 2 PageID #: 1348



                                                     Laura Maninger
                                                     Texas Bar No. 24106245
                                                     lmaninger@carterarnett.com
                                                     CARTER ARNETT PLLC
                                                     8150 N. Central Expressway, Suite 500
                                                     Dallas, Texas 75206
                                                     Telephone: No.: (214) 550-8188
                                                     Facsimile No.: (214) 550-8185

                                                     John D. Saba Jr.
                                                     Texas State Bar No. 24037415
                                                     WITTLIFF | CUTTER PLLC
                                                     1209 Nueces St.
                                                     Austin, Texas 78701
                                                     (512) 960-4438 (Phone)
                                                     (512) 960-4869 (Fax)
                                                     john@wittliffcutter.com

                                                     John Lee (admitted to E.D. Texas)
                                                     California Bar No. 229911
                                                     BANIE & ISHIMOTO LLP
                                                     3705 Haven Ave. #137
                                                     Menlo Park, CA 94025
                                                     (650) 241-2771
                                                     (650) 241-2770 (Fax)
                                                     jlee@banishlaw.com

                                                     Counsel for Plaintiff
                                                     LONE STAR TECHNOLOGICAL
                                                     INNOVATIONS, LLC,



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2020, I electronically filed the foregoing Motion using

the CM/ECF system which will send notification of such filing via electronic mail to all counsel

of record.

                                                    /s/ John D. Saba
                                                   John D. Saba, Jr.




                                               2
